                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 1 of 6




                                                                                         1   G. Lynn Shumway (011714)
                                                                                             shumway@carsafetylaw.com
                                                                                         2   SHUMWAY LAW PLLC
                                                                                             4647 N. 32nd Street, Suite 230
                                                                                         3   Phoenix, Arizona 85018-3345
                                                                                             Telephone: 602.795.3720
                                                                                         4   Facsimile : 602.795.3728
                                                                                         5
                                                                                             Brent Ghelfi (011491)
                                                                                         6   BrentGhelfi@GhelfiLawGroup.com
                                                                                             GHELFI LAW GROUP, PLLC
                                                                                         7   4647 N. 32nd Street, Suite 230
                                                                                             Phoenix, Arizona 85018-3345
                                                                                         8   Telephone : 602.318.3935
                                                                                         9   Attorneys for Plaintiffs
                                                                                        10
                                                                                                                        UNITED STATES DISTRICT COURT
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                                                                 DISTRICT OF ARIZONA
                                                                                        12
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                             Elizabeth O’Brien, an individual,
                                                                                        14                                                        No. _____________________
                                                                                        15                          Plaintiff,
                                                                                                                                                        COMPLAINT
                                                                                        16      vs.
                                                                                                                                                     Jury Trial Demanded
                                                                                        17
                                                                                             General Motors LLC, a Delaware limited
                                                                                        18   liability company,
                                                                                        19                         Defendant.
                                                                                        20
                                                                                        21
                                                                                                      Plaintiff Elizabeth O’Brien submits her Complaint against Defendant General
                                                                                        22
                                                                                        23   Motors LLC as follows:

                                                                                        24                                              Parties
                                                                                        25            1.    Plaintiff Elizabeth O’Brien is an individual and a resident of Maricopa
                                                                                        26
                                                                                             County, Arizona.
                                                                                        27
                                                                                        28
                                                                                                                                          1
                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 2 of 6




                                                                                         1          2.     Defendant General Motors LLC (“General Motors”) is a foreign limited
                                                                                         2   liability company organized and formed under the laws of Delaware, doing business in
                                                                                         3
                                                                                             Arizona.
                                                                                         4
                                                                                                    3.     General Motors LLC is and has been engaged in the design, manufacture and
                                                                                         5
                                                                                         6   sale of automobiles through a nationwide network of subsidiaries and dealerships doing
                                                                                         7   business in the State of Arizona.
                                                                                         8
                                                                                                                                 Jurisdiction and Venue
                                                                                         9
                                                                                                    4.     This Court has jurisdiction of the parties and subject matter. The parties are
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11   diverse and the amount in controversy exceeds $75,000 and, as such, this Court has
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   jurisdiction pursuant to 28 U.S.C. § 1332.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                                    5.     Venue is proper in this Court.
                                                                                        14
                                                                                                                             Factual Background
                                                                                        15
                                                                                        16          6.     This is a products liability action. The product at issue is a 2011 Buick
                                                                                        17   Lucerne, Vehicle Identification Number 1G4HA5EM6BU141882 (the “Vehicle” or the
                                                                                        18
                                                                                             “Lucerne”).
                                                                                        19
                                                                                                    7.     The Vehicle was manufactured by General Motors.
                                                                                        20
                                                                                        21          8.     The Vehicle, as required by law, included an airbag system.

                                                                                        22          9.     When they are deployed timely in frontal collisions, driver airbag systems
                                                                                        23
                                                                                             with inflation and restraint characteristics substantially similar to those in the Vehicle are
                                                                                        24
                                                                                             effective in reducing the severity of moderate to severe and fatal injuries to drivers,
                                                                                        25
                                                                                        26   compared to expected injuries without airbag deployment to drivers in similar crash

                                                                                        27
                                                                                        28
                                                                                                                                            2
                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 3 of 6




                                                                                         1   events, when the driver’s trajectory, during the collision event, takes the driver into the
                                                                                         2   middle section of the deployed driver airbag during such frontal collision events.
                                                                                         3
                                                                                                    10.      Ultimately, Plaintiff Elizabeth O’Brien purchased the Vehicle.
                                                                                         4
                                                                                                    11.      On March 28, 2019, at approximately 5:54 pm, Mrs. O’Brien was traveling
                                                                                         5
                                                                                         6   northbound on Central Avenue in Phoenix in the right hand lane, approaching the
                                                                                         7   intersection with Highland Avenue/Entrance to St. Francis Catholic Church.
                                                                                         8
                                                                                                    12.      The traffic light on Central Avenue was red as she approached the
                                                                                         9
                                                                                             intersection.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          13.      She had a medical event and passed out.
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12          14.      As such, Mrs. O’Brien lost control of the Vehicle.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                                    15.      The Vehicle struck the curb before striking the rear of a vehicle stopped for
                                                                                        14
                                                                                             the red light. Because Mrs. O’Brien was not conscious at the time, she did not depress the
                                                                                        15
                                                                                        16   brakes before the collision.
                                                                                        17          16.      Mrs. O’Brien’s Vehicle was totaled in this collision, sustaining significant
                                                                                        18
                                                                                             front end damage:
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                            3
                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 4 of 6




                                                                                         1          17.    The forces in this collision were of such severity that the driver’s side airbag
                                                                                         2   should have deployed in this collision.
                                                                                         3
                                                                                                    18.    This was a “must fire” event.
                                                                                         4
                                                                                                    19.    However, the airbags did not deploy in the collision:
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17          20.    Mrs. O’Brien sustained serious and permanent injuries in this collision.

                                                                                        18          21.    These injuries would have been avoided, or significantly mitigated, had the
                                                                                        19
                                                                                             airbag deployed.
                                                                                        20
                                                                                                    22.    There is no acceptable reason for the Vehicle’s control module not to have
                                                                                        21
                                                                                        22   commanded a driver side airbag deployment in the subject collision.

                                                                                        23          23.    The non-deployment of the Vehicle’s driver airbag in the collision is
                                                                                        24   evidence of a failure of the Vehicle’s airbag system to meet the performance requirements
                                                                                        25
                                                                                             specified by General Motors for that airbag system.
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                           4
                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 5 of 6




                                                                                         1                                        Claims For Relief
                                                                                         2                                             Count 1
                                                                                         3
                                                                                                                           Strict Liability – Design Defect
                                                                                         4
                                                                                                    24.    Plaintiff incorporates the foregoing paragraphs as fully set forth herein.
                                                                                         5
                                                                                         6          25.    The Vehicle, as manufactured, distributed, and sold by General Motors, was
                                                                                         7   unreasonably dangerous due to a defectively designed airbag crash sensing system.
                                                                                         8
                                                                                                    26.    The risks of the Vehicle as defectively designed, outweighed any benefits of
                                                                                         9
                                                                                             the defective design that led to the driver airbag not deploying.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          27.    A reasonable consumer would expect a driver airbag to deploy in the
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   collision.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                                    28.    As a direct and proximate result of the defectively designed Vehicle, Plaintiff
                                                                                        14
                                                                                             Elizabeth O’Brien sustained serious and permanent physical injuries.
                                                                                        15
                                                                                        16          29.    Plaintiff has incurred significant medical bills and expenses, as well as pain
                                                                                        17   and suffering and a loss of enjoyment of life.
                                                                                        18
                                                                                                                                       Count 2
                                                                                        19
                                                                                                                      Strict Liability – Manufacturing Defect
                                                                                        20
                                                                                        21          30.    Plaintiff incorporates the foregoing paragraphs as fully set forth herein.

                                                                                        22          31.    General Motors negligently manufactured the airbag, airbag crash sensing
                                                                                        23
                                                                                             and restraint systems in the Vehicle, causing one or more of those systems, the driver’s
                                                                                        24
                                                                                             side restraint system in general, and the Vehicle in general to be unreasonably dangerous
                                                                                        25
                                                                                        26   and defective.

                                                                                        27
                                                                                        28
                                                                                                                                              5
                                                                                               Case 2:19-cv-05352-NVW Document 1 Filed 10/09/19 Page 6 of 6




                                                                                         1          32.    As a direct and proximate result of the defectively manufactured Vehicle,
                                                                                         2   Plaintiff Elizabeth O’Brien sustained serious and permanent physical injuries.
                                                                                         3
                                                                                                    33.    Plaintiff has incurred significant medical bills and expenses, as well as pain
                                                                                         4
                                                                                             and suffering and a loss of enjoyment of life.
                                                                                         5
                                                                                         6                                        Prayer For Relief
                                                                                         7          Accordingly, Plaintiff prays for judgment against Defendants as follows:
                                                                                         8
                                                                                                    1.     For compensatory and general damages in an amount to proven at trial;
                                                                                         9
                                                                                                    2.     For economic damages, including loss of financial support;
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          3.     For taxable costs and expenses to the extent permitted by law;
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12          4.     For pre- and post-judgment interest to the extent permitted by law; and
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 230




                                                                                        13
                                                                                                    5.     For such other relief as the Court deems just and appropriate.
                                                                                        14
                                                                                                           DATED this 1st day of October 2019.
                                                                                        15
                                                                                                                                       SHUMWAY LAW PLLC
                                                                                        16
                                                                                        17
                                                                                        18                                             __G. Lynn Shumway__________________
                                                                                                                                       G. Lynn Shumway
                                                                                        19                                             4647 N. 32nd Street
                                                                                        20                                             Suite 230
                                                                                                                                       Phoenix, Arizona 85018
                                                                                        21
                                                                                                                                                      and
                                                                                        22
                                                                                        23                                             GHELFI LAW GROUP PLLC
                                                                                                                                       Brent Ghelfi
                                                                                        24
                                                                                        25                                             Attorneys for Plaintiffs

                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                              6
